Citation Nr: 0934124	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

(The issue of entitlement to waiver of debt created by 
overpayment of $21,953.00 in pension benefits is the subject 
of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970 and from September 1974 to October 1976.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the Veteran's petition to reopen his previously denied claim 
for service connection for PTSD.  In its February 2004 
statement of the case, the RO granted the petition to reopen 
and denied the underlying claim for service connection for 
PTSD on the merits.  Regardless of the RO's actions, however, 
the Board must initially determine whether new and material 
evidence has been submitted with regard to the previously 
denied claim for service connection for PTSD.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board will 
reopen the claim, and the reopened claim has been 
recharacterized for the reasons explained below.

In May 2009, the Veteran during a hearing at the RO before 
the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
did not appeal this decision.

2.  Evidence received since the February 2003 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The February 2003 decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 2003 decision is new 
and material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the petition to reopen the 
claim for service connection for PTSD, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV)), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the Veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor. 38 
C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required. 38 C.F.R. § 3.304(f). Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Corroboration 
does not require, however, "that there be corroboration of 
every detail including the appellant's personal participation 
in the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

In its February 2003 decision, the RO denied service 
connection for PTSD based on both a lack of confirmed 
diagnosis of PTSD and a lack of evidence of combat or 
evidence corroborating the Veteran's claimed in-service 
stressors.  In fact the Veteran did not submit specific 
evidence regarding any claimed in-service stressors.  The 
evidence received since the February 2003 denial includes VA 
treatment records containing multiple diagnoses of PTSD, as 
well as written statements and testimony from the Veteran 
containing details of his claim to have been engaged in 
combat with the enemy and a claimed in-service stressor 
discussed below.  Given that there is evidence of a current 
diagnosis of PTSD as well as additional information regarding 
combat and a claimed in-service stressor, the new evidence 
relates to unestablished facts necessary to substantiate the 
claim for service connection for PTSD and raise a reasonable 
possibility of substantiating this claim.  Therefore, 
reopening of the claim is in order.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.


REMAND

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim for service connection for PTSD 
encompassed a claim for service connection for other 
psychiatric disabilities when there was evidence of other 
such disabilities.  In this case, as in Clemons, although the 
Veteran claimed service connection for only PTSD, the VA 
treatment records, including those of May and August 2006, 
contain diagnoses of depression and psychosis in addition to 
PTSD.  In addition, the Veteran referred in his June 2007 
notice of disagreement to issues that he may not have 
discussed but that were reasonably raised by the evidence, as 
well as adjudicative determinations that were 
mischaracterized by the RO.  The Court in Clemons found that 
the Board erred in failing to treat the claim as a broader 
one for service connection for an acquired psychiatric 
disorder to include PTSD.  Here, the RO similarly considered 
only the issue of service connection for PTSD and not the 
issue of service connection for the other diagnosed 
psychiatric disorders.  The reopened claim has been 
recharacterized accordingly.

In addition, as discussed in detail below, the evidence 
reflects that the Veteran began receiving benefits from the 
Social Security Administration (SSA) in November 2003.  At 
that time, the Veteran was 58 years old, and he characterized 
these benefits as being based on disability, rather than age.  
Thus, it appears that the Veteran has been granted disability 
benefits by SSA based on unemployability.  

Because SSA's determination and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claim, VA is obliged to attempt 
to obtain and consider those records. 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, the Veteran indicated in his written statements and 
hearing testimony that he was fired upon while serving on a 
small boat while in Chu Lai and his best friend was injured 
during the Tet Offensive.  The personnel records in the 
claims file reflect that he commenced a tour of duty in 
Vietnam from July 1968 to July 1969, and that he was 
reassigned from Chu Lai to Da Nang in January 1969.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

In this case, the Board finds that the evidence supports the 
Veteran's claim that he came under enemy fire, and engaged in 
combat with the enemy.   There is no clear and convincing 
evidence to the contrary, and his claimed stressor of being 
under fire and observing an injury to his friend is 
consistent with the circumstances, conditions, and hardships 
of his service.  Therefore, the veteran's lay testimony 
establishes the occurrence of the claimed in-service 
stressor.

Thus, the Veteran has a diagnosis of PTSD and has established 
the occurrence of an in-service stressor.  However, the 
diagnoses of PTSD are general in nature and do not specify 
the supporting stressor.  Therefore, a VA examination is 
necessary to determine whether the Veteran has PTSD based on 
the in-service stressor.

Accordingly, the case is REMANDED for the following action:

 1.  Request from SSA its disability 
determination, award letter, and all 
supporting medical records related to the 
consideration of disability benefits for 
the Veteran. Associate any records 
received with the claims file.

2.  Then schedule the veteran for a VA 
psychiatric examination to determine the 
basis of his PTSD.  All indicated tests 
and studies are to be performed and all 
findings are to be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination and the examiner 
should state that he/she has reviewed the 
claims folder in conjunction with the 
examination.

Following examination, the examiner 
should indicate whether it at least as 
likely as not (50 percent probability or 
greater) that the Veteran's PTSD is the 
result of his in-service stressor of 
coming under enemy fire and observing the 
injury of his friend while serving on a 
boat in Chu Lai.  A rationale is required 
for each opinion that is rendered.

The physician should provide a rationale 
for all opinions rendered.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case readjudicating the 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


